Dismissed and Opinion Filed July 10, 2014




                                             SIn The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-01390-CV

                                   JACK BUNTON, Appellant
                                            V.
                                   ARMIDA CHAPA, Appellee

                        On Appeal from the 44th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-13-02174-B

                              MEMORANDUM OPINION
               Before Chief Justice Wright, Justice Lang-Miers, and Justice Brown
                                 Opinion by Chief Justice Wright
       Appellant’s brief in this case is overdue. By postcard dated April 29, 2014, we notified

appellant the time for filing his brief had expired. We directed appellant to file both his brief and

an extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed a brief, an extension motion, or otherwise corresponded with the Court

regarding the status of appellant’s brief.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




131390F.P05                                          /Carolyn Wright/
                                                     CAROLYN WRIGHT
                                                     CHIEF JUSTICE




                                               –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

JACK BUNTON, Appellant                             On Appeal from the 44th Judicial District
                                                   Court, Dallas County, Texas
No. 05-13-01390-CV        V.                       Trial Court Cause No. DC-13-02174-B.
                                                   Opinion delivered by Chief Justice Wright.
ARMIDA CHAPA, Appellee                             Justices Lang-Miers and Brown
                                                   participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee ARMIDA CHAPA recover her costs of this appeal from
appellant JACK BUNTON.


Judgment entered July 10, 2014




                                             –3–